Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response to restriction filed 10/12/2022.  Claims 1-20 are pending and being examined.

Election/Restrictions
Applicant's election with traverse of Species II (Figure 4), Sub-Species A (Figure 12A) and Sub-Species B (Figures 13A/14A/14B) in the reply filed on 10/12/2022 is acknowledged.  However, in view of the prior art found, the entire restriction requirement of Species and Sub-Species, as set forth in the Office action mailed on 09/07/2022, has been reconsidered and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
GAS TURBINE FUEL DELIVERY SYSTEM FOR HEATING HYDROGEN FUEL COMPRISING A VAPORIZER 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-20 of copending Application No. 17/476,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the referencing copending application’311 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing copending application, the claims of the instant application are not patentably distinct from the referencing copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 13-16 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 or 16 or 21 of copending Application No. 17/487,575 in view of either Roberge (US 2020/0088102) or Fetescu et al (US 6,079,222). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the referencing copending application’575 encompass the subject matter of the instant application claims.  
Copending application’575 requires the same structural limitations and method steps except the metering device.
Roberge or Fetescu pertains to injecting hydrogen gas into a gas turbine combustion engine which is the same field of endeavor as copending application’575 or the instant application.  Roberge or Fetescu teaches (particularly figure 1) controlling the injection of the hydrogen fuel via metering devices (valves 9, 15, 18, 24, 21, 25, 26 in figure 1 of Fetescu; the valves in valve lines A-E in figure 1 of Roberge) to accurately control the injection of hydrogen fuel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metering devices/valves to the fuel delivery system of copending application’575, as taught by either Roberge or Fetescu, in order to accurately control the injection of hydrogen fuel.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 13, 14, 17 and 18  are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Roberge (US 2020/0088102).
In regards to Independent Claim 1, and with particular reference to Figure 1, Roberge discloses a fuel delivery system for delivering hydrogen fuel (par. 11 teaches the cryogenic fuel can be hydrogen) from a cryogenic storage system 46 to a fuel injection system in a gas turbine engine (valved lines B and G), the fuel delivery system including a pump 40, a metering device (any one of the valves in lines A-E; par. 16), and a fuel heating system (34, 36) for heating the hydrogen fuel to an injection temperature for the fuel injection system.
Regarding dependent Claims 2 and 14, Roberge teaches the fuel heating system comprises a vaporiser (34 and/or 36) configured to vaporise liquid hydrogen from the cryogenic storage system.
Regarding dependent Claim 8, Roberge teaches the vaporiser 34 is configured to raise the temperature of the hydrogen fuel to the injection temperature, and the metering device (valve in line C) is configured to meter at the injection temperature.
Regarding dependent Claim 9, Roberge teaches the vaporiser 34 is configured to raise the temperature of the hydrogen fuel to a metering temperature less than the injection temperature (temperature in heat exchanger 34 less than the temperature in heat exchanger 36), and the heating system further comprises a heater 36 for further heating of the hydrogen fuel to the injection temperature following metering by the metering device (the valve in valved line D ). 
Regarding dependent Claim 11, Roberge teaches the heating system comprises one or more heat exchangers 34 for heating the hydrogen fuel by heat from the gas turbine.
In regards to Independent Claim 13, and with particular reference to Figure 1, Roberge discloses a gas turbine engine comprising a combustor 24, a fuel injection system (valved lines B and G) and a fuel delivery system for delivering hydrogen fuel (par. 11 teaches the cryogenic fuel can be hydrogen) from a cryogenic storage system 46 to a fuel injection system in a gas turbine engine (valved lines B and G), the fuel delivery system including a pump 40, a metering device (any one of the valves in lines A-E; par. 16), and a fuel heating system (34, 36) for heating the hydrogen fuel to an injection temperature for the fuel injection system.
In regards to Independent Claim 17, and with particular reference to Figure 1, Roberge discloses a method of delivering hydrogen fuel (par. 11 teaches the cryogenic fuel can be hydrogen) from a cryogenic storage system 46 to a fuel injection system (valved lines B and G) in a gas turbine engine, comprising: pumping the hydrogen fuel (via pump 40) from the cryogenic storage system; heating (via heaters 34, 36) the hydrogen fuel to an injection temperature for the fuel injection system; metering the quantity of fuel (any one of the valves in valved lines A-E) for delivery to the fuel injection system.
Regarding dependent Claim 18, Roberge teaches the heating of the hydrogen fuel comprises vaporising the hydrogen fuel (via heat exchangers 34 and/or 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu et al. (US 6,079,222) in view of Homitz et al. (US 2007/0277528).

    PNG
    media_image1.png
    519
    722
    media_image1.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 1 and 2, Fetescu discloses a fuel delivery system for delivering a cryogenic fuel (deep frozen liquid fuel 1) from a cryogenic storage system 3 to a fuel injection system 5 in a gas turbine engine 6, the fuel delivery system including a pump (7, 8), a metering device (any of the valves 9, 15, 18, 21, 24, 21, 25, 26), and a fuel heating system (the vaporizer, refer to marked-up figure 1 above, and any or all the heat exchangers 17/32/4 adding heat to the cryogenic fuel) for heating the cryogenic fuel 1 to an injection temperature (whatever injection temperature the fuel in line 5 has before being injected into the combustor of the gas turbine engine 6) for the fuel injection system 5.
Fetescu does not teach the cryogenic fuel is hydrogen fuel.
Homitz teaches that hydrogen use as a fuel in gas turbine engines has many benefits, particularly no carbon emissions from hydrogen combustion.  Further, Homitz teaches that Of available gas turbine fuels, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydrogen fuel to the gas turbine fuel system of Fetescu, as taught by Homitz,  in order to have zero carbon emissions  from hydrogen combustion, in addition, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).
Regarding dependent Claim 2 and 14, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the fuel heating system comprises a vaporiser (refer to marked-up figure 1 above) configured to vaporise liquid hydrogen from the cryogenic storage system (liquid fuel via lines 13 and 14 goes into the vaporizer and gas fuel comes out of the vaporizer via line 23).
Regarding dependent Claims 3 and 15, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the vaporiser comprises a fuel offtake 13 for diverting a portion of the cryogenic fuel from a fuel conduit 2 for combustion in a burner 19 located in heat exchange relationship with the fuel conduit (via heat exchanger 32).
Regarding dependent Claim 6, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches a pressure control valve 26 which will have an orifice/passage for the fluid to pass through (at some point in time when this passage/orifice is not changing/variable in size/cross sectional area, then at that condition the valve will be a fixed orifice valve).

Regarding dependent Claim 8, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the vaporiser (refer to marked-up figure 1 above) is configured to raise the temperature of the hydrogen fuel to the injection temperature (liquid fuel 14 into vaporizer is converted into gas fuel 23), and the metering device 26 is configured to meter at the injection temperature.
Regarding dependent Claim 9, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the vaporiser (refer to marked-up figure 1 above) is configured to raise the temperature of the hydrogen fuel (liquid fuel 14 into vaporizer is converted into gas fuel 23) to a metering temperature less than the injection temperature, and the heating system further comprises a heater 20 for further heating of the hydrogen fuel to the injection temperature 5 following metering by the metering device 21.
Regarding dependent Claim 10, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the heater 20 comprises a fuel offtake 13 for diverting a portion of the hydrogen fuel 1 from a fuel conduit 2 for combustion in a burner 19 located in heat exchange relationship with the fuel conduit.
Regarding dependent Claim 11, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the heating system comprises one or more heat exchangers 4 for heating the hydrogen fuel by heat from the gas turbine (intake air for the gas turbine engine).

In regards to Independent Claim 13, and with particular reference to Figures 1 and 2, Fetescu discloses a gas turbine engine 6 comprising a combustor 36, a fuel injection system 5 and a fuel delivery system for delivering a cryogenic fuel (deep frozen liquid fuel 1) from a cryogenic storage system 3 to a fuel injection system 5 in a gas turbine engine 6, the fuel delivery system including a pump (7 and 8), a metering device (any of the valves 9, 15, 18, 21, 24, 21, 25, 26), and a fuel heating system (the vaporizer, refer to marked-up figure 1 above, and any or all the heat exchangers 17/32/4 adding heat to the cryogenic fuel) for heating the cryogenic fuel 1 to an injection temperature (whatever injection temperature the fuel in line 5 has before being injected into the combustor of the gas turbine engine 6) for the fuel injection system 5.
Fetescu does not teach the cryogenic fuel is hydrogen fuel.
Homitz teaches that hydrogen use as a fuel in gas turbine engines has many benefits, particularly no carbon emissions from hydrogen combustion.  Further, Homitz teaches that Of available gas turbine fuels, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydrogen fuel to the gas turbine fuel system of Fetescu, as taught by Homitz,  in order to have zero carbon emissions  from hydrogen combustion, in addition, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).


In regards to Independent Claim 17, and with particular reference to Figures 1 and 2, Fetescu discloses a method of delivering a cryogenic fuel 1 from a cryogenic storage system 3 to a fuel injection system 5 in a gas turbine engine 6, comprising: pumping the cryogenic fuel (using pumps 7, 8) from the cryogenic storage system 3; heating the cryogenic fuel 1 ( via the vaporizer, refer to marked-up figure 1 above, and any or all the heat exchangers 17/32/4 adding heat to the cryogenic fuel) to an injection temperature (whatever injection temperature the fuel in line 5 has before being injected into the combustor of the gas turbine engine 6) for the fuel injection system 5; metering the quantity of fuel (via any of the valves 9, 15, 18, 21, 24, 21, 25, 26) for delivery to the fuel injection system 5.
Fetescu does not teach the cryogenic fuel is hydrogen fuel.
Homitz teaches that hydrogen use as a fuel in gas turbine engines has many benefits, particularly no carbon emissions from hydrogen combustion.  Further, Homitz teaches that Of available gas turbine fuels, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydrogen fuel to the gas turbine fuel system of Fetescu, as taught by Homitz,  in order to have zero carbon emissions  from hydrogen combustion, in addition, hydrogen allows the widest range of combustible fuel-air mixtures, thus providing a superior opportunity for reduced flame temperature lean combustion (par. 3 in Homitz).
Regarding dependent Claim 18, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches the heating of the cryogenic fuel comprises vaporising the fuel (liquid fuel via lines 13 and 14 goes into the vaporizer and gas fuel comes out of the vaporizer via line 23).
Regarding dependent Claim 19, Fetescu in view of Homitz teaches the invention as claimed and as disclosed above and Fetescu further teaches vaporising the fuel comprises: diverting a portion of the hydrogen fuel (via line 13) from a fuel conduit 2; burning the portion of the fuel (via burner 19) to produce combustion products; transferring heat (via heat exchanger 32) from the combustion products to the fuel in the fuel conduit.
Claims 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu et al. in view of Homitz et al. and further in view of Allan (US 2012/0117978).
Fetescu in view of Homitz teaches the invention as claimed and as disclosed above, particularly a burner 19 for burning a portion 13 of the hydrogen fuel.  Although not mentioned, an oxidizer/air must be provided into the burner for the combustion of the hydrogen to take place.
Fetescu in view of Homitz do not teach the burner 19 is configured to receive pressurised air from a compressor 35 of the gas turbine engine 6 for combustion with the portion of the hydrogen fuel 29’.
Allan teaches (particularly figure 1) a gas turbine system similar to Fetescu that utilizes hydrogen fuel H2 and comprises a burner burning hydrogen fuel with bleed air from the compressor of the gas turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide pressurized air from a compressor of the gas turbine engine to the system of Fetescu in view of Homitz, as taught by Allan, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of providing an oxidizer/air from an already available source, to achieve predictable results, in this case, to allow combustion of the hydrogen fuel to take place, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu et al. in view of Homitz et al. and further in view of Jensen (US 5,185,541).
Fetescu in view of Homitz teaches the invention as claimed and as disclosed above, particularly a heat exchanger/heater 17 (in Fetescu) for initial heating of the cryogenic fuel if/when no vaporized hydrogen fuel is available for combustion. 
Fetescu in view of Homitz do not teach the heater is an electric heater.
Jensen (particularly figure  and 12) teaches a heat exchanger 2 having an electric heating element 94 for initial heating of a fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger of Fetescu-Homitz in view of Jensen, because it has been held that a simple substitution of one known element (in this case, electric heater of Jensen) for another (in this case, the heater of Fetescu) to obtain predictable results (in this case, initial heating of the fuel passing through the heater) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu et al. in view of Homitz et al. and further in view of Olberding et al. (US 2018/0239376).
Fetescu in view of Homitz teaches the invention as claimed and as disclosed above, and Fetescu further teaches a pressure control valve 26.
Fetescu in view of Homitz is silent about the pressure control valve 26 configured to operate in a choked condition, and flow rate is controlled by varying pressure upstream of the fixed orifice (fixed/non variable passage of the valve at some time during the operation of the valve).
Olberding teaches that in combustion turbine applications it may be necessary a control valve that is operable in a choked flow condition (par. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine system of Fetescu in view of Homitz with a control valve that is operable in a choked flow condition, as taught by Olberding, in order to be able to operate the system under choked flow conditions (par. 3 in Olberding).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu et al. in view of Homitz et al. and further in view of Frolov et al. (US 2017/0356390).
Fetescu in view of Homitz teaches the invention as claimed and as disclosed above, particularly, comprising one or more heat exchangers (17, 32, 4 in Fetescu).
Fetescu in view of Homitz do not teach the one or more heat exchangers are oil-fuel heat exchangers for cooling engine oil or gearbox oil from the gas turbine engine by the hydrogen fuel.
Frolov teaches cryogenic fuel supply systems typically include an oil-fuel heat exchanger 5 (par. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an oil-fuel heat exchanger to the system of Fetescu in view of Homitz, as taught by Frolov, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of providing an oil-fuel heat exchanger, to achieve predictable results, in this case, to for cooling engine oil, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741